DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-8 are presented for examination on the merits.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
4.	Claims 1, 3, 6 and 7 rejected under 35 U.S.C. 103 as being unpatentable over Swiss (US 2018/0035084) in view of Chien (US 2018/0013986).
As to claim 1, Swiss discloses in LED and/or laser light device has projection having claimed:
a.	a home security light bulb adapter read on Item 10, Fig. 7;
b.	a light bulb base disposed at one end of an elongated rod, the light bulb base comprising a male bulb connector having male threads and a female bulb socket having female threads, wherein the female bulb socket is electrically connected to the male bulb connector; an elongated rod; a housing connected to the light bulb base by the elongated rod, wherein the housing is 
However, Chien in light source for projection application for bulb teaches:
c.	wherein when the male bulb connector is connected to a bulb fixture and the motion sensor senses a motion, the camera is activated and the processor sends video signals captured by the camera to a remote device via the wireless communications interface read on ¶ 0279, ¶ 0328 and ¶ 0377, (an LED or-and Laser light device, wherein one of said levels includes a projection assembly for projecting light beams or images from the at least one LED or laser light source and 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the LED and/or Laser light source or bulb for light device of Chien into Swiss in order to provide control the light functions, brightness, color, timer, on-off even can control the sound while the said Garden light incorporated with the sound device, speaker from remote station.
As to claim 3, Chien further discloses:
a.	wherein the video signals are a live feed of the camera read on ¶ 0052, (he speaker may be programmed to play a message when the motion detector senses motion. Or the speaker may allow a home owner to send their voice live to an intruder to warn them that their presence is known. In this example, a home owner may receive an alert on their computing device that motion has been detected. The home owner may then view the camera picture live, and determine if the visitor is an intruder. If the visitor is an intruder, the home owner may use the speaker to tell the intruder to go away. Similarly, the home owner may cause one or more lights 46 to flash and alert the intruder, or the speaker may play a loud warning alarm). 
As to claim 6, Swiss further teaches:

As to claim 7, Swiss further teaches:
a.	wherein the elongated rod comprises an upper section, a middle section, and a lower section telescoping relative to one another, wherein the upper section is coupled to the light bulb base and the lower section is coupled to the housing read on ¶ 0039, (The second end 20 of the body may include a camera 30 mounted thereon. The camera 30 may be mounted to the second end 20 of the body 12 of the security device 10, for example, by way of a rotatable and/or extendable mount 35, with an optional slide 38 thereon to allow complete position adjustability of the camera 30).

5.	Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Swiss in view of Chien and further in view of Lamore (US 8179255).
As to claim 2, Swiss in view of Chien disclose all claim limitations except explicitly disclose wireless communications interface to turn the motion sensor on and off.
However, Lamore in enhanced levels of security and protection by including a voice recording means, a video recording means, a panic button, a GPS transmitter, and a plurality of alarm sensors teaches:
a.	wherein the remote device wirelessly communicates with the processor via the wireless communications interface to turn the motion sensor on and off read on Col. 4, Lines 7-
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the personal security purse of Lamore into Swiss in view of Chien in order to provide enhanced levels of security and protection by including a voice recording means, a video recording means, a panic button, a GPS transmitter, and a plurality of alarm sensors and a security device comprising a panic button that emits an audible alarm, and records voice and video via recording means.
As to claim 5, Lamore further teaches:
a.	wherein the remote device wirelessly communicates with the processor via the wireless communications interface to control an output of the speaker read on Col. 2, Lines 22-24 & Col. 3, Line 3-6, (a further object of the invention is to provide a security device comprising a panic button that emits an audible alarm, and records voice and video via recording means.  FIG. 2 illustrates a bottom view of the personal security purse, and detailing the location of the speaker that emits an audible alarm upon depression of the panic button from either the remote control or the panic button located on the purse).



4 is rejected under 35 U.S.C. 103 as being unpatentable over Swiss in view of Chien and further in view of Chien (US 8562158, hereinafter Chien’158).
As to claim 4, Swiss in view of Chien disclose all claim limitations except explicitly disclose a speaker and a microphone coupled to the housing and each electrically connected to the male bulb connector, wherein the microphone is switched on when the motion sensor sensed a motion, wherein the processor sends audio signals to the remote device via the wireless communications interface.
However, Chien’158 in LED night light having multiple functions teaches:
a.	a speaker and a microphone coupled to the housing and each electrically connected to the male bulb connector, wherein the microphone is switched on when the motion sensor sensed a motion, wherein the processor sends audio signals to the remote device via the wireless communications interface read on Col. 4, Lines 4-19 and Col. 4, Lines 47-58, (the camera means incorporated with the lamp holder of this embodiment, like the camera means of any of other embodiment, can consist of desired parts and accessories including lenses, optics means, electric means, mechanical means, circuit means, integrated circuit (IC) means, data delivery means, data storage means, USB means, cable means, microphone means, record means, display means, sensor means, PIR means, IR means, night vision means, flash means, switch means, motion detect means, sound detect means, photo sensor means, motor means, tracking means or other market available parts and accessories to allow people to get digital image, video, and audio data and record it in memory means or send/transmit the data to a communication device, computer device, receiver device, and/or display device to provide predetermined functions, effects, and performance.  The camera means may be turned-on and turned-off by sensor means, a PIR sensor head, more than one sensor head(s), remote control means, switch means, motion 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the personal security purse of Chien’158 into Swiss in view of Chien in order to provide an LED bulb or lamp holder with a DV, but also a night light that incorporates a wider angle camera lens so that it can look for moving objects from an unnoticeable position.

7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Swiss in view of Chien and further in view of Ng (US 2006/0106504).
As to claim 8, Swiss in view of Chien disclose all claim limitations except explicitly disclose wherein the upper section extends laterally from the light bulb base and comprises a 90 degree turn to extend downward from the light bulb base.
However, Ng in frictional forces between the two members configured to engage in telescoping and/or rotational movements with respect to each other teaches:
a.	wherein the upper section extends laterally from the light bulb base and comprises a 90 degree turn to extend downward from the light bulb base read on ¶ 0038, (FIG. 2A is a side view of the adjustable structure 100 in a first telescoping state 200a according to various embodiments. FIG. 2B is yet another side view of the adjustable structure 100 in a second telescoping state 200b according to various embodiments. Referring to FIGS. 1-2B, the inner tube member 120 and the outer tube member 110 may be configured to move in the telescoping 
Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to incorporate the telescoping joint of Ng into Swiss in view of Chien in order to provide improved flexibility in positioning of the light-emitting elements for better illumination of a desired object or region.


Response to Arguments
7. 	Applicant's arguments with respect to claims 1-8 have been considered but are moot in view of the new ground(s) of rejection that was necessitated by Applicant's amendment.  


Citation of pertinent Prior Arts
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited.







Conclusion
9.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fekadeselassie Girma whose telephone number is (571) 270-5886.  The examiner can normally be reached on M-F 8:30 am – 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/FEKADESELASSIE GIRMA/Primary Examiner, Art Unit 2689